DETAILED ACTION
This action is in response to the amendments filed on Oct. 22nd, 2021. A summary of this action:
Claims 1, 3-8, 10-15, and 17-20 have been presented for examination.
Claims 1, 4, 8, 11, 15, 18 have been amended
Claims 1, 3-6, 8, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOP Risk Mitigation Services, “Risk Assessment 3”, March 24th, 2016, YouTube Video in view of Famic Technologies, “Hydraulic & Electrical Troubleshooting with Automation Studio P6”, YouTube Video, May 6th, 2013 and in further view of Famic Technologies (herein Famic 2), “Modeling Surface and Subsea System with Automation Studio P6”, May 6th, 2013
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOP Risk Mitigation Services, “Risk Assessment 3”, March 24th, 2016, YouTube Video in view of Famic Technologies, “Hydraulic & Electrical Troubleshooting with Automation Studio P6”, YouTube Video, May 6th, 2013 and in further view of Famic Technologies (herein Famic 2), “Modeling Surface and Subsea System with Automation Studio P6”, May 6th, 2013 and in further view of Hamann et al., "SEMI AUTOMATIC FAILURE ANALYSIS BASED ON SIMULATION MODELS", 2008
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Consideration of the Affidavit
	The affidavit is under 37 CFR 1.132, as per MPEP §716, which states: “It is the responsibility of the primary examiner to personally review and decide whether affidavits or declarations submitted under 37 CFR 1.132  for the purpose of traversing grounds of rejection are responsive to the rejection and present sufficient facts to overcome the rejection.” 
	As such, the affidavit is considered for what is contained within the four corners of the affidavit, and with the exhibits provided attached to the affidavit as additional evidence for traversal of the rejection. 

	The affidavit meets the timeliness requirement set forth in MPEP § 716.01.
	As such, as per MPEP §716.01: “Evidence traversing rejections, when timely presented, must be considered by the examiner whenever present. All entered affidavits, declarations, and other evidence traversing rejections are acknowledged and commented upon by the examiner in the next succeeding action. The extent of the commentary depends on the action taken by the examiner. Where an examiner holds that the evidence is sufficient to overcome the prima facie case, the comments should be consistent with the guidelines for statements of reasons for allowance. See MPEP § 1302.14. Where the evidence is insufficient to overcome the rejection, the examiner must specifically explain why the evidence is insufficient. General statements such as "the declaration lacks technical validity" or "the evidence is not commensurate with the scope of the claims" without an explanation supporting such findings are insufficient.”
	The evidence is insufficient to overcome the rejection.
For a summary of the rationale as to why it is insufficient.
	The submitted affidavit and accompanying evidence fail to demonstrate the nexus between the sales of the product and the claimed invention, and they fail to show that the sales of the product amount to commercial success as the submitted evidence is only gross sales figures, wherein: MPEP §716.03(b) further states: Gross sales figures do not show commercial success absent evidence as to market share.

	In addition, the statement in the affidavit: “The current product that is the subject of the instant application took many years to develop and the combination of features has yet to be duplicated in the industry” was considered under the consideration of: long-felt need and copying, as per the MPEP.
	The affidavit, and the supporting evidence fail to establish a need that was long-felt by a person of ordinary skill in the art, wherein the submitted evidence indicates, as per the MPEP § 716.04: “"Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."”

	The copying consideration was also made: the affidavit states this has “yet to be duplicated”, i.e. there has been no copying of this invention after the release of the product and/or the PGPUB of this instant application that was published on Feb. 15th, 2018 – as such, against a decision of non-obviousness by the secondary considerations. 

For the detailed rationale: 
The affidavit states on page 1: “The video cited showed a previous product from the company that is not the subject of the invention claimed in the instant application.” –  the inventor is arguing a “previous product” – see the rejection, page 5, wherein the Examiner has also already made this determination, “i.e. the video is a demonstration of an earlier version of the claimed invention” – as to whether the product itself had the specific claimed features at that time as rejected, the demonstration of the product did indicate that the product’s previous version did have several of the claimed features – the affidavit’s statements fail to address the specific features claimed that were rejected using the BOP video – to the other features, the Examiner also previously made this determination (pages 16-17 of the rejection and elsewhere). To further clarify: 
A statement of “commercial success” as per MPEP § 716.03 - The affidavit states on pages 1-2 that the “The commercial success of the current product that is the subject of the instant application well exceeded the company's expectations” and has provided the “evidence of commercial sales” to demonstrate this, along with other statements for this.
The affidavit and corresponding evidence fails to establish a nexus between the claimed invention and the sales disclosed in Exhibit B to support the affidavit - As per MPEP § 716.03: “In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sale constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 (Bd. Pat. App. & Int. 1990)(evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success...The term "nexus" designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988).”
The applicant’s submitted evidence fails to establish this “nexus”, as the applicant’s submitted evidence does not show when the features now recited in the claimed invention were in fact added to the invention, and how these resulted directly to the commercial success – i.e. the evidence fails to establish that the commercial success is commensurate in scope with the claimed invention, as per  must be due to claimed features, and not due to unclaimed features”
In addition, the applicant’s submitted evidence fails to show that the commercial success is derived from the invention claimed, as per MPEP § 716.03(b) “in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc.”
Specifically, as per MPEP § 716.03(b): “To be pertinent to the issue of nonobviousness, the commercial success of devices falling within the claims of the patent must flow from the functions and advantages disclosed or inherent in the description in the specification. Furthermore, the success of an embodiment within the claims may not be attributable to improvements or modifications made by others” – the evidence submitted merely shows that the product was sold, not the nexus required between these sales and the claimed and disclosed invention
The sales themselves fail to establish commercial success, instead they just show that the invention was sold: MPEP §716.03(b) further states: Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time 
A statement that may imply a long-felt need, as per MPEP § 716.04, wherein page 2 of the affidavit states: “The current product that is the subject of the instant application took many years to develop and the combination of features has yet to be duplicated in the industry” – this is also considered to be directed towards MPEP § 716.06, which is discussed below as well
As per MPEP § 716.04: “Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references. Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993).” – the statement by Garry Davis does not articulate the problem, nor does the evidence submitted demonstrate the “evidence of efforts to solve that problem”
To clarify: while the statement is that “the combination of features has yet to be duplicated in industry”, this does not establish that there was a long-felt need, nor does this establish how the presently claimed invention has solved this need – this merely is that the invention “has yet to be duplicated”. To further clarify – see Exhibit C: “The Drilling Contractors and Operators who deploy the system now have access to complete information on the potential failure mode and can articulate the equipment's capabilities prior to placing the system into service. Beyond the systems ability to assess the design of the system, a full comprehensive this articulates that there was a need, but as to whether this was “long-felt” is unclear, i.e. that one of ordinary in the art would have felt, for a long duration of time, that this need needed to be solved – instead, this appears to be that this need was first recognized by the applicant’s, and others were not yet aware of the existence of this problem, and furthermore should it be found that this was a long-felt need, the submitted evidences fails to show the “evidence of others” in solving this problem, i.e. was this presently claimed invention the only invention that could solve this long-felt need, wherein others
To clarify: MPEP § 716.04: “"Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."”
As per MPEP § 716.04: “The failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977)” – the evidence submitted fails to establish any other factors for a long-felt need.
The statement of ““The current product that is the subject of the instant application took many years to develop and the combination of features has yet to be duplicated in the industry”” also implies a lack of copying, i.e. as per MPEP § 716.06: “Another form of secondary evidence which may be presented by applicants during prosecution of an application, but which is more often presented during litigation, is evidence that competitors in the marketplace are copying the invention instead of using the prior art. However, more than the mere fact of copying is necessary to make that action significant because copying may be attributable to other factors such as a lack of concern for patent property or contempt for the patentee’s ability to enforce the patent” – the evidence submitted states that this claimed invention has “yet to be duplicated”, i.e. there has been no copying. Nor is there evidence submitted to show that other parties are attempting to copy this invention. 

As such, the submitted evidence fails to establish any indicia for non-obviousness for a secondary consideration to traverse the § 103 rejection. 

Response to Amendment/Arguments
Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below as necessitated by amendment.
	The Examiner has responded to a portion of the arguments below for the previous grounds of rejection and the previous claims, as they are not persuasive. 

The applicant submits (Remarks, page 16): 
The BOP Risk Mitigation video is from March of 2016. On that date, the product did not include a risk assessment report automatically generated with the features as claimed. An affidavit from the Applicant, the owner of the video publication is attached attesting to that fact. See Exhibit A

	This is not persuasive. 
	First: the affidavit is not attesting to the “video” – it is attesting to the product shown in the video, i.e. “The video cited showed a previous product from the company” – to be clear on why this matters: the video may have shown features that were not complete, e.g. that parts of the user interface as shown were not complete in the final product in a manner that the product was ready to be sold. 
	However, these features were disclosed, i.e. this would then force a consideration of experimental use (MPEP § 2133.03(e))  but as stated in MPEP §2133.03(e): (D) Demonstration of models or prototypes (General Elec. Co. v. United States, 206 USPQ 260, 266-67 (Ct. Cl. 1979); Red Cross Mfg. v. Toro Sales Co., 525 F.2d 1135, 1140, 188 USPQ 241, 244-45 (7th Cir. 1975); Philco Corp. v. Admiral Corp., 199 F. Supp. 797, 815-16, 131 USPQ 413, 429-30 (D. Del. 1961)), especially at trade conventions (Interroyal Corp. v. Simmons Co., 204 USPQ 562, 563-65 (S.D. N.Y. 1979)), and even though no orders are actually obtained (Monogram Mfg. v. F. & H. Mfg., 144 F.2d 412, 62 USPQ 409, 412 (9th Cir. 1944)); indicates that this was “commercial exploitation” and not an experimental activity. 
	Furthermore: the video was more than 1 year prior to the effective filing date of this application.

	For example, the affidavit states one missing feature of the product demonstrated is a “report that is autogenerated by selection of a piece of equipment from any pod among the various interfaces”
	The claim states: and automatically generating, in a second window, a risk assessment report of the evaluated user selected failure mode for the user selected well control component and for the multiple other components connected to the user selected well control component in response to a user selected report request button, wherein the risk assessment report includes:
an identification number of each component that failed during the simulation, a risk assessment of the well control equipment under the failure mode simulation for the user selected well control component, and a -3-Application No.: 15/943,390 Filing Date:April 2, 2018 contingency plan for the well control equipment under the failure mode simulation for the user selected well control component. 

	The video states, in part: “This [i.e. what is shown in the video] is a full risk assessment and contingency plan based on our signature BRMS Smart-Risk” (see the 38 second timestamp, see the other portions of the video).

    PNG
    media_image1.png
    1220
    1845
    media_image1.png
    Greyscale



	The affidavit does not state the video fails to show the claimed feature. It states: “report that is autogenerated by selection of a piece of equipment from any pod among the various interfaces” And even if this was a statement that the product demonstrated in the video was not complete, the video still shows this feature, and shows it in a manner which appears to be functional in some form, i.e. one enough to meet the claimed invention’s requirements. 
	The Examiner will not draw a conclusion that this statement by the inventor is the same as stating, as recited in the claims, that the video fails to show: “and automatically generating, in a second window, a risk assessment report of the evaluated user selected failure mode for the user selected well control component and for the multiple other components connected to the user selected well control component in response to a user selected report request button, wherein the risk assessment report includes:
	an identification number of each component that failed during the simulation, a risk assessment of the well control equipment under the failure mode simulation for the user selected well control component, and a   contingency plan for the well control equipment under the failure mode simulation for the user selected well control component.”

	The applicant’s argument draw this conclusion from the affidavit, but again – this is not what is stated. The applicant was the one who filed the affidavit – they should have stated what the video does not show more clearly than a summary of the features. 

	As such, the statement: “report that is autogenerated by selection of a piece of equipment from any pod among the various interfaces” does not mean that the BOP video fails to teach: “This [i.e. what is shown in the video] is a full risk assessment and contingency plan based on our signature BRMS Smart-Risk”, and the other portions of the video which show generating this report such as in the manner claimed. 
	Instead, the statement means simply what a plain reading of the statement conveys. Which is not the interpretation that the applicant’s arguments rely upon, i.e. the applicant’s arguments draw a conclusion from the affidavit that is simply not there, and to add to this: the applicant was the one who filed the affidavit, and could have further clarified on this statement within the affidavit, and/or submit supporting evidence – e.g., a user guide from the time of the video, or similar such evidence (e.g., the affidavit including what specific claimed features were lacking in the video) – instead, the applicant submits this interpretation of the conclusory statement in the affidavit by argument, not by evidence. 
	Arguments of consul do not take the place of evidence. See MPEP § 716.01(c): The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, 
	The affidavit does not support the applicant’s arguments. 


The applicant submits (Remarks, page 17-19): 
	In addition, the Applicant respectfully traverses the finding that there is a motivation on the record to modify the BOP Risk Mitigation disclosure with that of Casey to arrive at the claimed invention. The combination does not teach or suggest the combination of features including:...
The Applicant respectfully requests that the whole of the claim be considered when evaluating whether the cited art should be reasonably combined to arrive at the Applicant's invention. The claim is directed to simulating risk and loss mitigation in well control equipment for under water drilling...Suggesting that the earlier version of the BOP Risk Mitigation product could be merely modified by animating a simple hydraulic circuit as shown by Casey overly simplifies the scope of the claimed invention. 
While the BOP Risk Mitigation disclosure is related to assessing well control equipment, Casey is merely directed to troubleshooting hydraulic circuits. The record does not show where one of ordinary skill in the art would be motivated to look to Casey to modify the BOP Risk Mitigation video content to simulate animated reactions of well control equipment across multiple user interfaces. The invention as claimed shows a visual simulation of elements moving relative to one another's response to the components in the fault state. This allows users to visualize what intermediate component responses to the fault that may cause certain other components responses. This includes other failures in different pods other than the original pod where the initial failure was induced.

	This is not persuasive. 
view of Casey – BOP teaches the majority of the argued features, and yes: there is an argued distinction between the BOP video and the present claims of the “animated reactions” which Casey teaches, as previously cited. The question of obviousness is over the art as a whole, as compared to the claim as a whole – i.e., see BOP which is the primary reference and teaches a substantial portion of the claimed invention.

	In addition, the argument of “The record does not show where one...would be motivated to look... – as the applicant is not addressing the stated motivation to combine (Non-Final Rejection pages 17-18) this appears to be an argument directed towards Casey being non-analogous art, i.e. that Casey’s invention for “hydraulic circuits” is not analogous to the BOP Risk mitigation video.
	As per MPEP § 2141.01(a):  “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
	The Casey reference is analogous as 1) this reference is from the same field of endeavor (i.e. the field of systems that analyze/simulate hydraulic circuits, such as the well control components – the well control components, e.g. the claimed “valve” is an example of a component in a hydraulic circuit, and the other control components disclosed are also examples of components in a hydraulic circuit, wherein this circuit is for “well control shown in the video, i.e. the problem faced by the inventor was that of adding animations to the hydraulic circuit which represents well control equipment as shown in the BOP video, Casey is reasonably pertinent to this problem. 

The applicant submits (Remarks, page 19-20): 
When looking at what BOP Risk Mitigation originally teaches, there is a single snippet of a part showing movement at approximately the 1 :50 mark to the 2:05 mark. There is no disclosure of animated reactions of multiple well control pieces of equipment reacting to the element being induced into failure mode; much less a suggestion that the animation carries over across multiple interfaces and multiple pieces of equipment showing failure. It appears that the Office action is using hindsight to arrive at the combination of features.
Applicant respectfully submits that the combination of BOP Risk Mitigation and Casey is improper because the Office Action relies on information gleaned from Applicant's specification. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art" (emphasis added). "'Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper"' (MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), (emphasis added).
In the present case, the Office Action relied on the Applicant's current specification to allegedly support the combination of BOP Risk Mitigation's earlier publication with the video of Casey to disclose the feature of "graphics simulating respective ... components are displayed across a plurality of user interface modules". However, this feature is absent from the cited art and is only present for example, in Applicant's Figure 2 and in Applicant's specification at para. [0064]. In the cited section of the specification, it is discussed that sections of a UI are shown, enlarged to show the interconnected relationship between elements across UI modules shown in Figures video does not disclose this feature. The video in question does not verbally describe this feature nor does it show this feature in the time stamp cited. In the referenced time stamp range, only a single UI interface module is shown. No action is shown across a plurality of interface modules as claimed. Due to the lack of actual disclosure in the cited art and the fact that the above referenced feature is only present on the record in Applicant's specification, it logically follows that this feature has been improperly gleaned from Applicant's own specification and that the combination of BOP Risk Mitigation's video with Casey's video is an exercise of impermissible hindsight....

This is not persuasive. 

	See the video as relied upon, e.g. see the 2:44 timestamp, item # 4.1.11 “Global Failure effect” in the risk assessment, clearly the “full risk assessment” process shown in the video includes simulating the “Global failure effect”, i.e. that are other connected equipment to the component that fails. 
	The question then goes to animating this effect, e.g. as taught by Casey. As to the arguments of a “single UI interface module” – the argued feature is not claimed, and it is improper to import limitations from the specification into the claims. To be clear, the claim recites, in part: displaying, in the first window, a simulated effect of the user selected well control component in the failure mode; displaying, in the first window, animated reactions of valves the multiple other components connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:...”, i.e. a “first window”, such as the one shown in BOP – to the plurality of UI this does not convey, nor is it limited to having multiple user interfaces – instead, these are “modules” which display graphics simulating respective well control components, e.g. as shown in BOP, and as also shown in Casey. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
The applicant next submits (Remarks, page 21-22): 
...The claimed features directly led to this commercial success because when well control equipment has any form of operational degradation it requires a full system capability and reliability assessment to be completed. A case document must be submitted to any global regulator as a petition to remain in service or secure the well and pull the equipment to the surface for repairs. This process, prior to the instant invention, has traditionally taken days or even weeks to complete and threatens the schedule and profitability of drilling operations. The major oil and gas operators suffer great safety, risk, operational and financial losses during these time periods using the traditional methods for assessment and case submission. Previous approaches included manual inspection and subjective opinions. Simulation products at best simulated localized pieces of equipment in the system and reported on the piece of equipment. Thus, the incorporation of the claimed invention into the field directly resulted in commercial success, as evidenced by the attached 37 C.F.R. § 1.132 Declaration...Exhibit B shows sales records from 2015 through September 2021. The release of the product covered by the claims occurred in April 2018, after the instant application was filed. As can be seen by the sales records, the sales of predecessor products were on the order of $10,000s to low $100,000s. The sales directly related to the product covered by the instant application reached the order of millions of dollars by 2019 and beyond. This is an unexpected increase of ten to one hundred fold in sales which should lead one to expect that if the invention were an obvious combination of features or an obvious variant of an existing product, the competing marketplace would have produced similar products...
This is not persuasive. 

	To the commercial success argument for a secondary indicia: 
	As stated above, this evidence fails to show this for:
1) The evidence submitted fails to establish a nexus between the features of the claimed invention and the sales, and the arguments of consul which attempt to add in a nexus by argument is not persuasive. See MPEP § 716.03(a): An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, 
	2) MPEP § 716.03(b): “In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight);” – the applicant’s arguments and the evidence merely indicate that the invention was sold, this does not establish that the claimed invention was a commercial success that was not due to “extraneous” factors to the “merits of the claimed invention” in a free marketplace, e.g. such as due to the marketing material previously cited by the Examiner, e.g. “consumption by purchasers normally tied to applicant or assignee” – see the submitted sales invoices, which show for example that “Seadrill Americas” and “Diamond Offshore” were consumers of the applicant/assignee before purchasing a “Risk and Loss Mitigation Tool”, e.g. on 10/15/2016 Diamond Offshore paid for “E-Learning Pilot” and Seadrill Americas on 01/25/2016 paid for “Subsea Core Fundamentals Reliability Certification Training”
	3) The submitted sales figures are not adequately defined, i.e. as per the MPEP: Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988). – the submitted sales figures are simply gross sales figures

	See the above consideration of the affidavit for more clarity.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOP Risk Mitigation Services, “Risk Assessment 3”, March 24th, 2016, YouTube Video in view of Famic Technologies, “Hydraulic & Electrical Troubleshooting with Automation Studio P6”, YouTube Video, May 6th, 2013 and in further view of Famic Technologies (herein Famic 2), “Modeling Surface and Subsea System with Automation Studio P6”, May 6th, 2013

Regarding Claim 1
BOP teaches: 
	A process performed by a computing device simulating risk and loss mitigation in well control equipment for under water drilling, displayed in a user interface system, comprising: (BOP, see 2:31 timestamp – the video is for the “BRMS Smart-Risk” system which “scans our risk mitigation tool and produces a full risk assessment and contingency plan within seconds”, and see the 0:07 timestamp and the 0:38 timestamp – this is a risk assessment tool for a “subsea” “rig” [i.e. well control equipment for underwater drilling] – for further clarification on this, see the instant provisional application figures 3A and 3B which are figures from the system demonstrated in the video (e.g. see the 2:06 timestamp to the 2:53 timestamp), i.e. the video is       
    PNG
    media_image3.png
    1191
    1856
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    1220
    1845
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    1183
    1873
    media_image4.png
    Greyscale

displaying in a first window, a plurality of connected well control components in the well control equipment, wherein: (BOP, see the 2:01 timestamp to the 2:04 timestamp, and the surrounding parts of the video – these show a plurality of connected components in well control equipment)

    PNG
    media_image5.png
    1195
    1826
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    1172
    1839
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1170
    1858
    media_image7.png
    Greyscale

	the plurality of well control components are displayed as graphics simulating respective well control components, and the graphics simulating respective well control components are displayed across a plurality of user interface modules;(BOP, as cited above – in the above example, the “Upper Blind Shear” component is animated as an example in the video, i.e. this is a component which has an associated graphics simulating the component, wherein each component in the video is represented as a user interface module, including several of which are shown to be animated, e.g. see the valves connected to the upper blind shear from the 1:50 to 2:00 timestamps wherein the valves are opening and closing – these are valves for controlling the piston for the upper blind shear )
	receiving a first user selection of one of the well control components;(BOP, 1:46 timestamp and the 2:06 timestamp, also see the 1:49 timestamp – the user inputs the 

    PNG
    media_image8.png
    933
    1428
    media_image8.png
    Greyscale


	receiving a second user selection of a failure mode associated with the user selected well control component;(BOP, see the 2:21 timestamp – the user selects a “failure mode from the drop down list” for the component) 

    PNG
    media_image9.png
    910
    1430
    media_image9.png
    Greyscale

	running a simulation by the computing device evaluating the failure mode for the user selected well control component and evaluating a simulated reaction on multiple other well control components connected to the user selected well control component in response to the failure mode -2-Application No.: 15/943,390 Filing Date:April 2, 2018 of the user selected well control component, wherein the multiple other well control components connected to the user selected well control component include valves; (BOP, see the 2:00 timestamp to the 2:53 timestamp which shows an example of this, i.e. a simulation is run for the selected failure mode wherein there are reactions such as “Local failure effect (s)” and “Global failure effect”, i.e. the failure mode is evaluated for the component for both local and global effects on the system – this includes the simulated reaction on multiple other components, and in regards to the other components including valves – see the visual depiction of the system from the 1:56 timestamp to the 2:05 timestamp, 

    PNG
    media_image10.png
    916
    1429
    media_image10.png
    Greyscale


    PNG
    media_image4.png
    1183
    1873
    media_image4.png
    Greyscale

    PNG
    media_image11.png
    1192
    1825
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    1193
    1853
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    1188
    1828
    media_image13.png
    Greyscale

and automatically generating, in a second window, a risk assessment report of the evaluated user selected failure mode for the user selected well control component and for the multiple other components connected to the user selected well control component in response to a user selected report request button, wherein the risk assessment report includes: (BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan”, this includes the user-selected failure mode, and see the above citations – the system “automatically” generates a “Risk Assessment” for the user-selected failure mode wherein as per the 2:21 timestamp the failure mode is selected from a dropdown list and then in the subsequent portions of the video a risk assessment report is generated including for, as cited above, the “local effect” and “global effect” of the failure mode, to clarify: see the 1:15 timestamp “All these fields [of the risk assessment] will be accurately populated by BRMSTM Smart-Risk”, also see the 1:46 timestamp: “Generating your Risk Assessment to IEC standard 60812 is as simple as inputting the compromised component ID” – for clarity on the user requested report button, the drop-down selection of a failure mode as shown is an example of a button (i.e., the user selects the failure mode by clicking an item in the list, i.e. as a button) and then this causes the report to be generated for that failure mode [i.e. an example of a report generation button], in addition one of ordinary skill in the art would have recognized that using a button to generate the report would have been obvious because BOP already provides a variety of different means to provide “input” to generate a risk assessment report, and a button is an obvious variant to a skilled artisan for a GUI such as this of these various input means, e.g. such as the button to hit play on the YouTube video as shown in the screenshots)

    PNG
    media_image1.png
    1220
    1845
    media_image1.png
    Greyscale

    PNG
    media_image14.png
    907
    1430
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 a risk assessment of the well control equipment under the failure mode simulation for the user selected well control component, and a -3-Application No.: 15/943,390 Filing Date:April 2, 2018 contingency plan for the well control equipment under the failure mode simulation for the user selected well control component. (BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan” and provides an example of using the tool to do this – see the citations above, e.g. such as the user selecting the component to fail as a valve, and selecting a failure mode for the valve, and then generating the “full risk assessment and contingency plan” for this failure model for this well control component – i.e. see the 38 second timestamp which states “This is a full risk assessment and contingency plan based on...Smart-Risk”)

    PNG
    media_image1.png
    1220
    1845
    media_image1.png
    Greyscale


BOP does not explicitly teach:
generating jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;
displaying, in the first window, a simulated effect of the user selected well control component in the failure mode;
	displaying, in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:
	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components includes showing motion in the opening or closing the valves, and the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
...an identification number of each component that failed during the simulation,...


Famic teaches: 
generating jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;  the hydraulic link in the red arrow below...in case there is a problem with the main system the controls between the cockpit and the hydraulic system are relayed by an electrical diagram which is also displayed when you click on the electrical link below the electrical components are grouped in three categories” – wherein, as shown in Famic, the links are in each interface module, and jump/trigger the display of other modules such as when “clicked” )

    PNG
    media_image17.png
    799
    1234
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    777
    1241
    media_image18.png
    Greyscale

displaying, in the first window, a simulated effect of the user selected well control component in the failure mode; (Famic, 3:41 to 3:59 shows the process of activating a specific “failure” mode, e.g. “jammed piston” from a “list” of failure modes for a user-selected component, e.g. the “piston”, e.g. “by clicking the failure activated checkbox” in the list – then see the subsequent time in the view wherein the narrator states: “notice how the left landing gear is not extending...” after the simulation is run with the user-selected failure mode, and the narrator then circles the mouse (4:10-4:20) around the “left landing gear light” which “is not turning on”, i.e. this is displaying in a first window the simulated effect of the failure mode, in addition in the 4:20-4:30 timeframe the narrator then focuses on showing the simulated effect, i.e. that the “left cylinder has not moved”) 

    PNG
    media_image19.png
    775
    1221
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    786
    1231
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    764
    1245
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    780
    1224
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    771
    1237
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    776
    1239
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    796
    1233
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    792
    1241
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    772
    1223
    media_image27.png
    Greyscale

	displaying, in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein: (Famic, as cited above, around the 4:00-4:20 timeframe, shows this – this shows the effect of the animated reaction of the other hydraulic components to the jammed piston, i.e. the dashed lines with arrows indicate the paths in which fluid is flowing, wherein the “jammed piston” is depicted with solid lines for the hydraulic connections which show that the fluid is not flowing through the “jammed piston” – to the valves, see the “Cutoff valve” component, i.e. this is showing the animated reaction of the cutoff valve to the failure mode, wherein the valve, as shown is connected to the “jammed piston”)

    PNG
    media_image28.png
    754
    1235
    media_image28.png
    Greyscale

	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components ...(Famic, as cited above, e.g. the 4-4:30 timeframe shows this, as 1) the “light” is “off” to indicate the failure of the jammed piston for the “left landing gear” [example of an animated reaction of another component in response to the failure mode, i.e. the light is animated to be off], and 2) the other components, e.g. the other pistons, are animated to show the pistons moving up and down, wherein the pistons, as shown, are connected to the “jammed component” – as to the effects in series this would have been obvious, i.e. the video shows that the “jammed piston” has no fluid flow either in or out, and were other components then to be connected in series instead of in parallel to the “jammed piston” then obviously the components in series would have had animated reactions showing the effects of the “jammed piston” – to clarify, the video shows that the three pistons are connected in parallel, but obviously, given that the 3 parallel pistons to further clarify, see Famic 2 below which is relied upon in part for this as Famic 2 shows an example usage of this same software as applied to well control equipment including a piston and various valves, and the animations of these components, i.e. Famic 2 shows the piston in series connection with other components)

	Famic is analogous as it is in the same field of endeavor, and also reasonably pertinent to the problem faced by the invention as: 1) this same software tool is used in the same field of endeavor, e.g. as evidenced by Famic 2 below which shows this, and 2) this software tool was used by the instant inventor to solve the problem faced by the inventor– see the press release in exhibit C submitted with the 1.132 affidavit, see figure 12 which includes the caption “Automation Studio TM Simulation” [i.e., the TM is referring to Famic’s trademark on this software package])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP on a risk mitigation/assessment tool to simulate the effects of failures of components with the teachings from Famic on a simulation tool which includes capabilities of simulating failure modes and animating the effects of failures. The motivation to combine would have been that Famic’s simulation tool would have provided various features to the BOP system for simulating the effects of failure modes such as improved visualization through the animations as well as a “Troubleshooting” toolbar with associated tools enabling a user to trouble shoot their system (see Famic, as cited above which uses this in the video to troubleshoot, wherein the video shows this being used to troubleshoot, e.g. by using the “hydraulic tester” as shown at 4:56)
	In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows the same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.

    PNG
    media_image29.png
    778
    1226
    media_image29.png
    Greyscale

BOP, as taken in combination above with Famic, does not explicitly teach:
includes showing motion in the opening or closing the valves, and the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
...an identification number of each component that failed during the simulation,...

Famic 2 teaches:
includes showing motion in the opening or closing the valves, and the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation; (Famic 2 is a video showing the use of Famic’s “Automation Studio P6” for “Modeling Surface and Subsea System” – i.e. this shows the use of the above relied upon Famic’s “Automation Studio” applied to a well control system – see about 0-2 minute timeframe for a description of the system and various components of the system – then see the 8-10 minute timeframe which shows an animated simulation of the system wherein this includes the opening and closing of the valves – wherein the video focuses on showing one valve in particular, and how it opens at “200 bar”, i.e. “for example we have a differential pressure of 200 bar and this valve opens at this pressure” and shows the animated motion of the valve by moving the arrow down to represent the “open” position, and also, similar to Famic as relied upon above, showing that fluid flow is indicated by dashed lines with arrows to designate the flow direction – in regards to this being done for failure propagation this would have been obvious in view of Famic above – Famic above teaching using the same software for “troubleshooting” a failure mode such as a “jammed piston”, this Famic 2 shows the same software for a well control system wherein this well control system includes a “double-acting cylinder” [example of a piston, this is a type of piston] – this “piston” is near the text “V1” and indicated by its red drawing wherein this is connected in series to other components, i.e. in view of both of these Famic references, it would have been obvious to use the “failure” mode tool of Famic 1 on this system of Famic 2 wherein, for example, the piston may be “jammed” or fail by “high friction” wherein it would have been obvious from the animations shown in both of these videos that these failure modes would have caused the effect of the user-selected failure mode to propagate to the other components connected to the piston and would have shown, including via animation, the effects of the user-selected failure mode on the other connected components
also, the Examiner makes note that on the video at the 3:30 timestamp there are hyperlinks shown (indicated by the blue text and underline) such as to “112J”, “119J”, etc. i.e. the generated jump links as claimed) 

    PNG
    media_image30.png
    782
    1230
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    99
    187
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    96
    291
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    837
    1323
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    228
    131
    media_image34.png
    Greyscale

...an identification number of each component that failed during the simulation,... (Famic, the 6:26 timestamp shows the “Project Properties” wherein this shows a “Number” assigned to in other words, each component has a plurality of identification numbers that are assigned to it (the component label/identification number, e.g. “P1”, as well as the “Installation Number” and “Circuit Number”) – as to including this in the final generated report, this would have been obvious because this would have clearly shown in the generated report which components failed, when taken in combination with BOP – BOP at the 2:21 timestamp clearly shows that for the user-selected component there is a “Component ID” of “101.5”, i.e. this would have been obvious as this would have been providing the addition component IDs from Famic for which components have failed – and to further clarify, the last statement by Famic is that this video is “to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“, e.g. BOP’s risk assessment documentation automation)

    PNG
    media_image35.png
    983
    1408
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    423
    591
    media_image36.png
    Greyscale

    PNG
    media_image14.png
    907
    1430
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP on a risk mitigation/assessment tool to simulate the effects of failures of components with the teachings from Famic on a simulation tool which includes capabilities of simulating failure modes and animating the effects of failures. The motivation to combine would have been that Famic’s simulation tool would have provided various features to the BOP system for simulating the effects of failure modes such as improved visualization through the animations as well as a “Troubleshooting” toolbar with associated tools enabling a user to trouble shoot their system (see Famic, as cited above which uses this in the video to troubleshoot, wherein the video shows this being used to troubleshoot, e.g. by using the “hydraulic tester” as shown at 4:56)
In addition, an additional motivation to combine with Famic’s “Automation Studio” as depicted in the videos would have been that “ in the oil and gas industry to simulate a subsea system physical parameters are taken into consideration that are not relevant to most other industrial and mobile hydraulic systems in automation studio we can simulate the depth and location for each component or function at the sea level the seafloor and intermediate levels we can see the ambient condition including pressure and temperature as well as the fluid properties at each level of depth to illustrate this “ – see Famic 2, the introduction, i.e. this video is “ to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“ (last portion of the Famic 2 video). 
In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.

Regarding Claim 3
BOP, as taken in combination with Famic and Famic 2 above, teaches: 
	The process of claim 1, further comprising:
	displaying an identification number of another component in proximity to the user selected component, wherein the another component is displayed in a second user interface module that is different than a first user interface module displaying the user selected component; (BOP, see around the 2 minute timestamp – there is a “component ID number” indicated by the arrow of 101.5, there is also additional identification numbers of “R111113” and “R133” which are underlined and in blue – obviously, these are hyperlinks for associated component(s) as visually shown – blue is typically used for links, and the identifiers are clearly going off that schematic section/page, i.e. obviously, a person would have been able to click one of these links to go to a second user interface module to display the component(s) associated with those “R” identification numbers – in addition, see Famic 1 as cited above which shows the use of these “links” wherein Famic 1 has them represented by arrows, and see Famic 2 as cited above which shows these links also in blue – the Examiner reproduced the Famic 2 depiction of the links below for additional clarity, as well as the arrow depiction from Famic 1 – which, as shown in Famic 1, these links are used when clicked to display other 

    PNG
    media_image34.png
    228
    131
    media_image34.png
    Greyscale

    PNG
    media_image37.png
    124
    249
    media_image37.png
    Greyscale

	attaching the identification number to a link in the first user interface module, wherein the link includes a pointer to a position of the another component in the second user interface module; (BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated, e.g. off-page, components, and see Famic and Famic 2 which also show these links, and see Famic 1 which has them represented by arrows and provides a demonstration of what happens when they are clicked)
	identifying a user triggered selection of the link;(BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated component – Famic 1 shows the result of clicking one of these links)
	and switching a view from the first user interface module to the second user interface module. (BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click 

Regarding Claim 4
BOP, as taken in combination with Famic and Famic 2 above, teaches: 
	The process of claim 3, wherein displaying animated reactions is displayed across the first user interface module and the second user interface module along a connection line between the user selected component and the another component. (BOP, as taken in combination with Famic as cited above, teaches this – i.e. Famic and Famic 2 shows the visualization along the connection lines by using dashed lines which are animated and include arrows to indicate the direction of flow, wherein taken in combination with BOP this would have been included, i.e. that the reactions to the selected failure mode (both BOP and Famic 1) would have been animated including through these connection lines between the components)

Regarding Claim 5
BOP, as taken in combination with Famic and Famic 2 above, teaches: 
	The process of claim 4, wherein the connection line is a simulated hydraulic connection and animating the effects includes displaying hydraulic behavior between the user selected component and the another component. (BOP, as taken in combination with Famic and Famic 2, as cited above, teaches this – Famic and Famic 2 both show the animated effects including the hydraulic behavior (e.g. the arrows for the direction of flow) along the hydraulic connections between components) 

Regarding Claim 6
BOP, as taken in combination with Famic and Famic 2 above, teaches: 
	The process of claim 1 further comprising triggering display of a pop-up menu over the user selected component, the pop-up menu including a plurality of failure mode operating conditions applicable to the user selected component, wherein simulation of the failure modes is triggerable in response to the user picking one of the failure mode operating conditions.  (BOP, at the 2:21 timestamp shows a drop-down menu for picking the failure mode wherein by the user picking one of the failure modes the system simulates the effects of the failures, i.e. “Simply select the current failure mode from the drop down list” – in regards to the pop-up menu, see Famic 1 at the 3:47 timestamp – the narrator clicks on the component, and the “List” of failure modes pops-up in the shown GUI, and the narrator then selects and actives the failure mode when the user clicks one, i.e. the “jammed piston” is the example given with the “Failure activated” checkbox/”activated” checkbox )


    PNG
    media_image38.png
    1087
    2118
    media_image38.png
    Greyscale



Regarding Claim 8
BOP teaches: 
	A computer program product simulating risk and loss mitigation in well control equipment for under water drilling, displayed in a user interface system, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured by a processor to: (BOP, see 2:31 timestamp – the video is for the “BRMS Smart-Risk” system which “scans our risk mitigation tool and produces a full risk assessment and contingency plan within seconds”, and see the 0:07 timestamp and the 0:38 timestamp – this is a risk assessment tool for a “subsea” “rig” [i.e. well control equipment for underwater drilling] – for further clarification on this, see the instant provisional application figures 3A and 3B which 
	display, in a first window, a plurality of well control connected components in the well control equipment, wherein:(BOP, see the 2:01 timestamp to the 2:04 timestamp, and the surrounding parts of the video – these show a plurality of connected components in well control equipment)
	the plurality of well control components are displayed as graphics simulating respective well control components, and -5-Application No.: 15/943,390 Filing Date:April 2, 2018 the graphics simulating respective well control components are displayed across a plurality of user interface modules;(BOP, as cited above – in the above example, the “Upper Blind Shear” component is animated as an example in the video, i.e. this is a component which has an associated graphics simulating the component, wherein each component in the video is represented as a user interface module, including several of which are shown to be animated, e.g. see the valves connected to the upper blind shear from the 1:50 to 2:00 timestamps wherein the valves are opening and closing – these are valves for controlling the piston for the upper blind shear )
	receive a first user selection of one of the well control components;(BOP, 1:46 timestamp and the 2:06 timestamp, also see the 1:49 timestamp – the user inputs the “compromised component ID” wherein, in the example, the ID is for a “Shuttle valve UBSR open” as shown at the 1:56 timestamp)
	receive a second user selection of a failure mode associated with the user selected well control component;(BOP, see the 2:21 timestamp – the user selects a “failure mode from the drop down list” for the component) 
run a simulation by the computing device evaluating the failure mode for the user selected well control component and evaluate a simulated reaction on multiple other well control components connected to the user selected well control component in response to the failure mode of the user selected well control component, wherein the multiple other well control components connected to the user selected well control component include valves; (BOP, see the 2:00 timestamp to the 2:53 timestamp which shows an example of this, i.e. a simulation is run for the selected failure mode wherein there are reactions such as “Local failure effect (s)” and “Global failure effect”, i.e. the failure mode is evaluated for the component for both local and global effects on the system – this includes the simulated reaction on multiple other components, and in regards to the other components including valves – see the visual depiction of the system from the 1:56 timestamp to the 2:05 timestamp, there are multiple other components including other valves that are connected, e.g. see the valves connected to/part of  the “upper blind shear” component and animated to open and close)
	and automatically generate, in a second window, a risk assessment report of the evaluated user selected failure mode for the user selected well control component and for the multiple other components connected to the user selected well control component in response to a user selected report request button, wherein the risk assessment report includes:(BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan”, this includes the user-selected failure mode, and see the above citations – the system “automatically” generates a “Risk Assessment” for the user-selected failure mode wherein as per the 2:21 timestamp the failure mode is selected from a dropdown list and then TM Smart-Risk”, also see the 1:46 timestamp: “Generating your Risk Assessment to IEC standard 60812 is as simple as inputting the compromised component ID” – for clarity on the user requested report button, the drop-down selection of a failure mode as shown is an example of a button (i.e., the user selects the failure mode by clicking an item in the list, i.e. as a button) and then this causes the report to be generated for that failure mode [i.e. an example of a report generation button], in addition one of ordinary skill in the art would have recognized that using a button to generate the report would have been obvious because BOP already provides a variety of different means to provide “input” to generate a risk assessment report, and a button is an obvious variant to a skilled artisan for a GUI such as this of these various input means, e.g. such as the button to hit play on the YouTube video as shown in the screenshots)
... a risk assessment of the well control equipment under the failure mode simulation for the user selected well control component, and a contingency plan for the well control equipment under the failure mode simulation for the user selected well control component.  (BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan” and provides an example of using the tool to do this – see the citations above, e.g. such as the user selecting the component to fail as a valve, and selecting a failure mode for the valve, and then generating the “full risk assessment and contingency plan” for this failure model for this well control component – i.e. see the 38 second This is a full risk assessment and contingency plan based on...Smart-Risk”)

BOP does not explicitly teach:
	generate jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;
	display, in the first window, a simulated effect of the user selected well control component in the failure mode;
	display in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:
	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components includes showing motion in the opening or closing the valves, and-6-Application No.: 15/943,390 Filing Date:April 2, 2018 the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
	...an identification number of each component that failed during the simulation,...

Famic teaches: 
generate jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;(Famic, see the 0:50 and 1:35 timestamps which show a generated jump “link” between the various components, e.g. the components that simulate the landing gear user interface (the “HMI” link and the hydraulic circuit, as well as the electrical circuit, i.e. the red arrows each represent a generated jump “link” to various components, as taken in combination with BOP it would have been obvious that these links would have been links to the well control components, e.g. a link to the “hydraulic” component(s), and a link to the “electrical” components of the well control equipment, i.e. as per the YouTube transcript: “the hydraulic circuit can be displayed by clicking on the hydraulic link in the red arrow below...in case there is a problem with the main system the controls between the cockpit and the hydraulic system are relayed by an electrical diagram which is also displayed when you click on the electrical link below the electrical components are grouped in three categories” – wherein, as shown in Famic, the links are in each interface module, and jump/trigger the display of other modules such as when “clicked” )
	display, in the first window, a simulated effect of the user selected well control component in the failure mode;(Famic, 3:41 to 3:59 shows the process of activating a specific “failure” mode, e.g. “jammed piston” from a “list” of failure modes for a user-selected component, e.g. the “piston”, e.g. “by clicking the failure activated checkbox” in the list – then see the subsequent time in the view wherein the narrator states: “notice how the left landing gear is not extending...” after the simulation is run with the user-selected failure mode, and the 
	display in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:(Famic, as cited above, around the 4:00-4:20 timeframe, shows this – this shows the effect of the animated reaction of the other hydraulic components to the jammed piston, i.e. the dashed lines with arrows indicate the paths in which fluid is flowing, wherein the “jammed piston” is depicted with solid lines for the hydraulic connections which show that the fluid is not flowing through the “jammed piston” – to the valves, see the “Cutoff valve” component, i.e. this is showing the animated reaction of the cutoff valve to the failure mode, wherein the valve, as shown is connected to the “jammed piston”)
	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components (Famic, as cited above, e.g. the 4-4:30 timeframe shows this, as 1) the “light” is “off” to indicate the failure of the jammed piston for the “left landing gear” [example of an animated reaction of another component in response to the failure mode, i.e. the light is animated to be off], and 2) the other components, e.g. the other pistons, are animated to show the pistons moving up and down, wherein the pistons, as shown, are connected to the “jammed component” – as to the effects in series this would have been obvious, i.e. the video shows that the “jammed piston” has no fluid flow either in or out, and were other components then to be connected in series instead of in parallel to the to clarify, the video shows that the three pistons are connected in parallel, but obviously, given that the 3 parallel pistons are then connected in series to other components, e.g. the “valve”, then a skilled person would have recognized that other hydraulic components would have been able to be placed in series with the “jammed piston”, and clearly as the “jammed piston” prevents the fluid flow then this would have shown the propagated effect of the failure mode of the “jammed piston”, and 3) in addition, the second failure mode shown in the video is a “high friction” failure mode, i.e. that the piston suffers from a “high friction” failure – one of ordinary skill would have known that this type of failure mode would have reduced the speed of the piston moving due to the “high friction” and should a component have been added in series this component, and/or connected components, would have been animated as well to show the effect of the “high friction” failure mode, including other components that fail – to further clarify, see Famic 2 below which is relied upon in part for this as Famic 2 shows an example usage of this same software as applied to well control equipment including a piston and various valves, and the animations of these components, i.e. Famic 2 shows the piston in series connection with other components)

	Famic is analogous as it is in the same field of endeavor, and also reasonably pertinent to the problem faced by the invention as: 1) this same software tool is used in the same field of endeavor, e.g. as evidenced by Famic 2 below which shows this, and 2) this software tool was used by the instant inventor to solve the problem faced by the inventor– see the press release 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP on a risk mitigation/assessment tool to simulate the effects of failures of components with the teachings from Famic on a simulation tool which includes capabilities of simulating failure modes and animating the effects of failures. The motivation to combine would have been that Famic’s simulation tool would have provided various features to the BOP system for simulating the effects of failure modes such as improved visualization through the animations as well as a “Troubleshooting” toolbar with associated tools enabling a user to trouble shoot their system (see Famic, as cited above which uses this in the video to troubleshoot, wherein the video shows this being used to troubleshoot, e.g. by using the “hydraulic tester” as shown at 4:56)
	In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows the same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.
BOP, as modified by Famic, does not explicitly teach:
 includes showing motion in the opening or closing the valves, and-6-Application No.: 15/943,390 Filing Date:April 2, 2018 the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
	...an identification number of each component that failed during the simulation,...

Famic 2 teaches:
includes showing motion in the opening or closing the valves, and the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation; (Famic 2 is a video showing the use of Famic’s “Automation Studio P6” for “Modeling Surface and Subsea System” – i.e. this shows the use of the above relied upon Famic’s “Automation Studio” applied to a well control system – see about 0-2 minute timeframe for a description of the system and various components of the system – then see the 8-10 minute timeframe which shows an animated simulation of the system wherein this includes the opening and closing of the valves – wherein the video focuses on showing one valve in particular, and how it opens at “200 bar”, i.e. “for example we have a differential pressure of 200 bar and this valve opens at this pressure” and shows the animated motion of the valve by moving the arrow down to represent the “open” position, and also, similar to Famic as relied upon above, showing that fluid flow is indicated by same software for “troubleshooting” a failure mode such as a “jammed piston”, this Famic 2 shows the same software for a well control system wherein this well control system includes a “double-acting cylinder” [example of a piston, this is a type of piston] – this “piston” is near the text “V1” and indicated by its red drawing wherein this is connected in series to other components, i.e. in view of both of these Famic references, it would have been obvious to use the “failure” mode tool of Famic 1 on this system of Famic 2 wherein, for example, the piston may be “jammed” or fail by “high friction” wherein it would have been obvious from the animations shown in both of these videos that these failure modes would have caused the effect of the user-selected failure mode to propagate to the other components connected to the piston and would have shown, including via animation, the effects of the user-selected failure mode on the other connected components
also, the Examiner makes note that on the video at the 3:30 timestamp there are hyperlinks shown (indicated by the blue text and underline) such as to “112J”, “119J”, etc. i.e. the generated jump links as claimed) 
...an identification number of each component that failed during the simulation,... (Famic, the 6:26 timestamp shows the “Project Properties” wherein this shows a “Number” assigned to components of the system, i.e. the “Installation Number” and the “Circuit Number” wherein around the 7:15 timestamp the video shows a group of components being selected by a user dragging a box over the group of components to assign them to this “Number” – i.e., this shows that Famic has the feature of assigning an identification number to a component [e.g., by in other words, each component has a plurality of identification numbers that are assigned to it (the component label/identification number, e.g. “P1”, as well as the “Installation Number” and “Circuit Number”) – as to including this in the final generated report, this would have been obvious because this would have clearly shown in the generated report which components failed, when taken in combination with BOP – BOP at the 2:21 timestamp clearly shows that for the user-selected component there is a “Component ID” of “101.5”, i.e. this would have been obvious as this would have been providing the addition component IDs from Famic for which components have failed – and to further clarify, the last statement by Famic is that this video is “to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“, e.g. BOP’s risk assessment documentation automation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP on a risk mitigation/assessment tool to simulate the effects of failures of components with the teachings from Famic on a simulation tool which includes capabilities of simulating failure modes and animating the effects of failures. The motivation to combine would have been that Famic’s simulation tool would have provided various features to the BOP system for simulating the effects of failure modes such as improved visualization through the animations as well as a 
In addition, an additional motivation to combine with Famic’s “Automation Studio” as depicted in the videos would have been that “ in the oil and gas industry to simulate a subsea system physical parameters are taken into consideration that are not relevant to most other industrial and mobile hydraulic systems in automation studio we can simulate the depth and location for each component or function at the sea level the seafloor and intermediate levels we can see the ambient condition including pressure and temperature as well as the fluid properties at each level of depth to illustrate this “ – see Famic 2, the introduction, i.e. this video is “ to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“ (last portion of the Famic 2 video). 
	In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows the same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.

Regarding Claim 10.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
The computer program product of claim 8, further comprising computer program readable code configured to:
	display an identification number of another component in proximity to the user selected component, wherein the another component is displayed in a second user interface module that is different than a first user interface module displaying the user selected component;(BOP, see around the 2 minute timestamp – there is a “component ID number” indicated by the arrow of 101.5, there is also additional identification numbers of “R111113” and “R133” which are underlined and in blue – obviously, these are hyperlinks for associated component(s) as visually shown – blue is typically used for links, and the identifiers are clearly going off that schematic section/page, i.e. obviously, a person would have been able to click one of these links to go to a second user interface module to display the component(s) associated with those “R” identification numbers – in addition, see Famic 1 as cited above which shows the use of these “links” wherein Famic 1 has them represented by arrows, and see Famic 2 as cited above which shows these links also in blue – the Examiner reproduced the Famic 2 depiction of the links below for additional clarity, as well as the arrow depiction from Famic 1 – which, as shown in Famic 1, these links are used when clicked to display other component(s) in different interfaces, i.e. these are links to jump to the components view in a second UI that is different from the first )
	attach the identification number to a link in the first user interface module, wherein the link includes a pointer to a position of the another component in the second user interface module;(BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click 
	-7-Application No.: 15/943,390 Filing Date:April 2, 2018 identify a user triggered selection of the link;(BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated component – Famic 1 shows the result of clicking one of these links)
	and switch a view from the first user interface module to the second user interface module. (BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated component, e.g. see what would have happened when this was clicked as demonstrated by Famic 1)

Regarding Claim 11.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The computer program product of claim 10, wherein the display of animated reactions is displayed across the first user interface module and the second user interface module along a connection line between the user selected component and the another component.  (BOP, as taken in combination with Famic as cited above, teaches this – i.e. Famic and Famic 2 shows the visualization along the connection lines by using dashed lines which are animated and include arrows to indicate the direction of flow, wherein taken in combination with BOP this would 


Regarding Claim 12.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The computer program product of claim 11, wherein the connection line is a simulated hydraulic connection and animating the effects includes displaying hydraulic behavior between the user selected component and the another component. (BOP, as taken in combination with Famic and Famic 2, as cited above, teaches this – Famic and Famic 2 both show the animated effects including the hydraulic behavior (e.g. the arrows for the direction of flow) along the hydraulic connections between components) 

Regarding Claim 13.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The computer program product of claim 8, further comprising computer program readable code configured to trigger display of a pop-up menu over the user selected component, the pop-up menu including a plurality of failure mode operating conditions applicable to the user selected component, wherein simulation of the failure modes is triggerable in response to the user picking one of the failure mode operating conditions. (BOP, at the 2:21 timestamp shows a drop-down menu for picking the failure mode wherein by the user picking one of the failure modes the system simulates the effects of the failures, i.e. 


Regarding Claim 15.
BOP teaches: 
	A user interface system for simulating risk and loss mitigation in well control equipment for under water drilling, wherein the user interface system is configured to:(BOP, see 2:31 timestamp – the video is for the “BRMS Smart-Risk” system which “scans our risk mitigation tool and produces a full risk assessment and contingency plan within seconds”, and see the 0:07 timestamp and the 0:38 timestamp – this is a risk assessment tool for a “subsea” “rig” [i.e. well control equipment for underwater drilling] – for further clarification on this, see the instant provisional application figures 3A and 3B which are figures from the system demonstrated in the video (e.g. see the 2:06 timestamp to the 2:53 timestamp), i.e. the video is a demonstration of an earlier version of the claimed invention)
		display, in a first window, a plurality of well control connected components in the well control equipment, wherein:(BOP, see the 2:01 timestamp to the 2:04 timestamp, and the surrounding parts of the video – these show a plurality of connected components in well control equipment)
the plurality of well control components are displayed as graphics simulating respective well control components, and -5-Application No.: 15/943,390 Filing Date:April 2, 2018 the graphics simulating respective well control components are displayed across a plurality of user interface modules;(BOP, as cited above – in the above example, the “Upper Blind Shear” component is animated as an example in the video, i.e. this is a component which has an associated graphics simulating the component, wherein each component in the video is represented as a user interface module, including several of which are shown to be animated, e.g. see the valves connected to the upper blind shear from the 1:50 to 2:00 timestamps wherein the valves are opening and closing – these are valves for controlling the piston for the upper blind shear )
	receive a first user selection of one of the well control components;(BOP, 1:46 timestamp and the 2:06 timestamp, also see the 1:49 timestamp – the user inputs the “compromised component ID” wherein, in the example, the ID is for a “Shuttle valve UBSR open” as shown at the 1:56 timestamp)
	receive a second user selection of a failure mode associated with the user selected well control component;(BOP, see the 2:21 timestamp – the user selects a “failure mode from the drop down list” for the component) 
	run a simulation by the computing device evaluating the failure mode for the user selected well control component and evaluate a simulated reaction on multiple other well control components connected to the user selected well control component in response to the failure mode of the user selected well control component, wherein the multiple other well control components connected to the user selected well control component include valves; (BOP, see the 2:00 timestamp to the 2:53 timestamp which shows an example of this, i.e. a 
	and automatically generate, in a second window, a risk assessment report of the evaluated user selected failure mode for the user selected well control component and for the multiple other components connected to the user selected well control component in response to a user selected report request button, wherein the risk assessment report includes:(BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan”, this includes the user-selected failure mode, and see the above citations – the system “automatically” generates a “Risk Assessment” for the user-selected failure mode wherein as per the 2:21 timestamp the failure mode is selected from a dropdown list and then in the subsequent portions of the video a risk assessment report is generated including for, as cited above, the “local effect” and “global effect” of the failure mode, to clarify: see the 1:15 timestamp “All these fields [of the risk assessment] will be accurately populated by BRMSTM Smart-Risk”, also see the 1:46 timestamp: “Generating your Risk Assessment to IEC standard 60812 is as simple as inputting the compromised component ID” – for clarity on the user requested report button, the drop-down selection of a failure mode as shown is an example of 
... a risk assessment of the well control equipment under the failure mode simulation for the user selected well control component, and a contingency plan for the well control equipment under the failure mode simulation for the user selected well control component.  (BOP, as cited above, e.g. see the 0:38 timestamp – the system is to output “a full risk assessment and contingency plan” and provides an example of using the tool to do this – see the citations above, e.g. such as the user selecting the component to fail as a valve, and selecting a failure mode for the valve, and then generating the “full risk assessment and contingency plan” for this failure model for this well control component – i.e. see the 38 second timestamp which states “This is a full risk assessment and contingency plan based on...Smart-Risk”)

BOP does not explicitly teach:
generate jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;
	display, in the first window, a simulated effect of the user selected well control component in the failure mode;
	display in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:
	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components includes showing motion in the opening or closing the valves, and-6-Application No.: 15/943,390 Filing Date:April 2, 2018 the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
	...an identification number of each component that failed during the simulation,...

Famic teaches: 
generate jump links between the plurality of well control components, wherein selection of one jump link at a first well control component located in a first interface module triggers display of a second well control component located in a second interface module;(Famic, see the 0:50 and 1:35 timestamps which show a generated jump “link”  the hydraulic link in the red arrow below...in case there is a problem with the main system the controls between the cockpit and the hydraulic system are relayed by an electrical diagram which is also displayed when you click on the electrical link below the electrical components are grouped in three categories” – wherein, as shown in Famic, the links are in each interface module, and jump/trigger the display of other modules such as when “clicked” )
	display, in the first window, a simulated effect of the user selected well control component in the failure mode;(Famic, 3:41 to 3:59 shows the process of activating a specific “failure” mode, e.g. “jammed piston” from a “list” of failure modes for a user-selected component, e.g. the “piston”, e.g. “by clicking the failure activated checkbox” in the list – then see the subsequent time in the view wherein the narrator states: “notice how the left landing gear is not extending...” after the simulation is run with the user-selected failure mode, and the narrator then circles the mouse (4:10-4:20) around the “left landing gear light” which “is not turning on”, i.e. this is displaying in a first window the simulated effect of the failure mode, in addition in the 4:20-4:30 timeframe the narrator then focuses on showing the simulated effect, i.e. that the “left cylinder has not moved”) 
display in the first window, animated reactions of valves connected to the user selected well control component in response to the user selected failure mode across the plurality of user interface modules, wherein:(Famic, as cited above, around the 4:00-4:20 timeframe, shows this – this shows the effect of the animated reaction of the other hydraulic components to the jammed piston, i.e. the dashed lines with arrows indicate the paths in which fluid is flowing, wherein the “jammed piston” is depicted with solid lines for the hydraulic connections which show that the fluid is not flowing through the “jammed piston” – to the valves, see the “Cutoff valve” component, i.e. this is showing the animated reaction of the cutoff valve to the failure mode, wherein the valve, as shown is connected to the “jammed piston”)
	the animated reactions include displaying motion in an operation of the multiple other components, the operation of the multiple other components (Famic, as cited above, e.g. the 4-4:30 timeframe shows this, as 1) the “light” is “off” to indicate the failure of the jammed piston for the “left landing gear” [example of an animated reaction of another component in response to the failure mode, i.e. the light is animated to be off], and 2) the other components, e.g. the other pistons, are animated to show the pistons moving up and down, wherein the pistons, as shown, are connected to the “jammed component” – as to the effects in series this would have been obvious, i.e. the video shows that the “jammed piston” has no fluid flow either in or out, and were other components then to be connected in series instead of in parallel to the “jammed piston” then obviously the components in series would have had animated reactions showing the effects of the “jammed piston” – to clarify, the video shows that the three pistons are connected in parallel, but obviously, given that the 3 parallel pistons are then connected in series to other components, e.g. the “valve”, then a skilled person would have recognized that to further clarify, see Famic 2 below which is relied upon in part for this as Famic 2 shows an example usage of this same software as applied to well control equipment including a piston and various valves, and the animations of these components, i.e. Famic 2 shows the piston in series connection with other components)

	Famic is analogous as it is in the same field of endeavor, and also reasonably pertinent to the problem faced by the invention as: 1) this same software tool is used in the same field of endeavor, e.g. as evidenced by Famic 2 below which shows this, and 2) this software tool was used by the instant inventor to solve the problem faced by the inventor– see the press release in exhibit C submitted with the 1.132 affidavit, see figure 12 which includes the caption “Automation Studio TM Simulation” [i.e., the TM is referring to Famic’s trademark on this software package])


	In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows the same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.

BOP, as modified by Famic, does not explicitly teach:
 includes showing motion in the opening or closing the valves, and-6-Application No.: 15/943,390 Filing Date:April 2, 2018 the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation;
	...an identification number of each component that failed during the simulation,...

Famic 2 teaches:
includes showing motion in the opening or closing the valves, and the animated reactions are shown occurring in series from the user selected well control component as effects of the failure mode in the user selected well control component propagate failure mode effects in at least one or more of the multiple other components, wherein the failure mode effects include showing components that failed during the simulation; (Famic 2 is a video showing the use of Famic’s “Automation Studio P6” for “Modeling Surface and Subsea System” – i.e. this shows the use of the above relied upon Famic’s “Automation Studio” applied to a well control system – see about 0-2 minute timeframe for a description of the system and various components of the system – then see the 8-10 minute timeframe which shows an animated simulation of the system wherein this includes the opening and closing of the valves – wherein the video focuses on showing one valve in particular, and how it opens at “200 bar”, i.e. “for example we have a differential pressure of 200 bar and this valve opens at this pressure” and shows the animated motion of the valve by moving the arrow down to represent the “open” position, and also, similar to Famic as relied upon above, showing that fluid flow is indicated by dashed lines with arrows to designate the flow direction – in regards to this being done for failure propagation this would have been obvious in view of Famic above – Famic above teaching using the same software for “troubleshooting” a failure mode such as a “jammed same software for a well control system wherein this well control system includes a “double-acting cylinder” [example of a piston, this is a type of piston] – this “piston” is near the text “V1” and indicated by its red drawing wherein this is connected in series to other components, i.e. in view of both of these Famic references, it would have been obvious to use the “failure” mode tool of Famic 1 on this system of Famic 2 wherein, for example, the piston may be “jammed” or fail by “high friction” wherein it would have been obvious from the animations shown in both of these videos that these failure modes would have caused the effect of the user-selected failure mode to propagate to the other components connected to the piston and would have shown, including via animation, the effects of the user-selected failure mode on the other connected components
also, the Examiner makes note that on the video at the 3:30 timestamp there are hyperlinks shown (indicated by the blue text and underline) such as to “112J”, “119J”, etc. i.e. the generated jump links as claimed) 
...an identification number of each component that failed during the simulation,... (Famic, the 6:26 timestamp shows the “Project Properties” wherein this shows a “Number” assigned to components of the system, i.e. the “Installation Number” and the “Circuit Number” wherein around the 7:15 timestamp the video shows a group of components being selected by a user dragging a box over the group of components to assign them to this “Number” – i.e., this shows that Famic has the feature of assigning an identification number to a component [e.g., by assigning the number to a single component by dragging the box only over one component], and/or a group of components, for identifying the component – in addition, there are additional identification numbers for a few components displayed, e.g. “V1” on the piston, “P1” in other words, each component has a plurality of identification numbers that are assigned to it (the component label/identification number, e.g. “P1”, as well as the “Installation Number” and “Circuit Number”) – as to including this in the final generated report, this would have been obvious because this would have clearly shown in the generated report which components failed, when taken in combination with BOP – BOP at the 2:21 timestamp clearly shows that for the user-selected component there is a “Component ID” of “101.5”, i.e. this would have been obvious as this would have been providing the addition component IDs from Famic for which components have failed – and to further clarify, the last statement by Famic is that this video is “to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“, e.g. BOP’s risk assessment documentation automation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP on a risk mitigation/assessment tool to simulate the effects of failures of components with the teachings from Famic on a simulation tool which includes capabilities of simulating failure modes and animating the effects of failures. The motivation to combine would have been that Famic’s simulation tool would have provided various features to the BOP system for simulating the effects of failure modes such as improved visualization through the animations as well as a “Troubleshooting” toolbar with associated tools enabling a user to trouble shoot their system 
In addition, an additional motivation to combine with Famic’s “Automation Studio” as depicted in the videos would have been that “ in the oil and gas industry to simulate a subsea system physical parameters are taken into consideration that are not relevant to most other industrial and mobile hydraulic systems in automation studio we can simulate the depth and location for each component or function at the sea level the seafloor and intermediate levels we can see the ambient condition including pressure and temperature as well as the fluid properties at each level of depth to illustrate this “ – see Famic 2, the introduction, i.e. this video is “ to illustrate that automation studio is not only an analytic tool but can also be used as a training and documentation tool“ (last portion of the Famic 2 video). 
	In addition, based on the evidence, this was already combined by the BOP video, i.e. the evidence to support this is found in at least figure 12 of the instant specification which shows the same “Troubleshooting” area on the ribbon in the disclosed invention’s GUI with a trademark indication on “Automation Studio” in figure 12 [i.e., Famic’s mark of trade, not the disclosed invention], and see Exhibit C in the 1.132 affidavit, last paragraph – i.e. the evidence indicates that the BOP video on the present invention was a modification of the Famic tool.

Regarding Claim 17.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The user interface system of claim 15, wherein the user interface system is further configured to:
display an identification number of another component in proximity to the user selected component, wherein the another component is displayed in a second user interface module that is different than a first user interface module displaying the user selected component;(BOP, see around the 2 minute timestamp – there is a “component ID number” indicated by the arrow of 101.5, there is also additional identification numbers of “R111113” and “R133” which are underlined and in blue – obviously, these are hyperlinks for associated component(s) as visually shown – blue is typically used for links, and the identifiers are clearly going off that schematic section/page, i.e. obviously, a person would have been able to click one of these links to go to a second user interface module to display the component(s) associated with those “R” identification numbers – in addition, see Famic 1 as cited above which shows the use of these “links” wherein Famic 1 has them represented by arrows, and see Famic 2 as cited above which shows these links also in blue – the Examiner reproduced the Famic 2 depiction of the links below for additional clarity, as well as the arrow depiction from Famic 1 – which, as shown in Famic 1, these links are used when clicked to display other component(s) in different interfaces, i.e. these are links to jump to the components view in a second UI that is different from the first )
	attach the identification number to a link in the first user interface module, wherein the link includes a pointer to a position of the another component in the second user interface module;(BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated, e.g. off-page, components, and see Famic and 
	-7-Application No.: 15/943,390 Filing Date:April 2, 2018 identify a user triggered selection of the link;(BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated component – Famic 1 shows the result of clicking one of these links)
	and switch a view from the first user interface module to the second user interface module. (BOP, as cited above, shows the same link as depicted in the instant specification, with the same style of identification number – and obviously, the user would have been able to click the link to trigger switching to the associated component, e.g. see what would have happened when this was clicked as demonstrated by Famic 1)

Regarding Claim 18.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The user interface system of claim 17, wherein the display of animated reactions is displayed across the first user interface module and the second user interface module along a connection line between the user selected component and the another component. (BOP, as taken in combination with Famic as cited above, teaches this – i.e. Famic and Famic 2 shows the visualization along the connection lines by using dashed lines which are animated and include arrows to indicate the direction of flow, wherein taken in combination with BOP this would have been included, i.e. that the reactions to the selected failure mode (both BOP and Famic 1) would have been animated including through these connection lines between the components)

Regarding Claim 19.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The user interface system of claim 18, wherein the connection line is a simulated hydraulic connection and animating the effects includes displaying hydraulic behavior between the user selected component and the another component. (BOP, as taken in combination with Famic and Famic 2, as cited above, teaches this – Famic and Famic 2 both show the animated effects including the hydraulic behavior (e.g. the arrows for the direction of flow) along the hydraulic connections between components)

Regarding Claim 20.
BOP, as taken in combination with Famic and Famic 2 above, teaches:
	The user interface system of claim 15, wherein the user interface system is further configured to trigger display of a pop-up menu over the user selected component, the -11-Application No.: 15/943,390 Filing Date:April 2, 2018 pop-up menu including a plurality of failure mode operating conditions applicable to the user selected component, wherein simulation of the failure modes is triggerable in response to the user picking one of the failure mode operating conditions.(BOP, at the 2:21 timestamp shows a drop-down menu for picking the failure mode wherein by the user picking one of the failure modes the system simulates the effects of the failures, i.e. “Simply select the current failure mode from the drop down list” – in regards to the pop-up menu, see Famic 1 at the 3:47 timestamp – the narrator clicks on the component, and the “List” of failure modes pops-up in the shown GUI, and the narrator then selects and actives the failure mode when the user clicks 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOP Risk Mitigation Services, “Risk Assessment 3”, March 24th, 2016, YouTube Video in view of Famic Technologies, “Hydraulic & Electrical Troubleshooting with Automation Studio P6”, YouTube Video, May 6th, 2013 and in further view of Famic Technologies (herein Famic 2), “Modeling Surface and Subsea System with Automation Studio P6”, May 6th, 2013 and in further view of Hamann et al., "SEMI AUTOMATIC FAILURE ANALYSIS BASED ON SIMULATION MODELS", 2008

Regarding Claim 7
BOP, as taken in combination with Famic and Famic 2 above, does not explicitly teach:
	The process of claim 6, wherein the failure modes are simulated based on a stored decision tree of cause and affect conditions associated with the user selected component and the other components connected to the user selected component. 

Hamann teaches:
	The process of claim 6, wherein the failure modes are simulated based on a stored decision tree of cause and affect conditions associated with the user selected component and the other components connected to the user selected component. (Hamann, see the abstract in other words Hamann teaches a system to automatically generate the fault trees from a system model for “offshore projects” – wherein page 7, col. 1 ¶ 2 teaches “The architecture of this extension is illustrated in Figure 6. Simulation X provides a Graphical User Interface (GUI) that enables annotation of components in the model with the failure modes and failure expressions required for the fault tree and FMEA synthesis. These data become part of the model and are automatically saved and retrieved by SimulationX.” wherein page 7, col. 2, ¶ 2 teaches “Indeed, an FMEA store is first created in memory [based on the fault tree] and then an HTML generator it would have been obvious to use Hamman’s technique for fault tree generation to generate fault tree(s) for the system of BOP/Casey, and it would have been obvious to then use these generated fault trees [including storing the fault trees] for the risk assessment process of BOP – to clarify, a fault tree is a tree of cause and affect conditions)

    PNG
    media_image39.png
    416
    498
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    844
    1056
    media_image40.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP, as modified by Famic above, on a system for risk assessment such as for offshore projects with the teachings from Hamann on a system for automatically generating fault trees and FMEA tables from a system model (i.e. a hydraulic circuit model, like the one in BOP/Casey) such as for “offshore projects” The motivation to combine would have been that the technique of Hamann would have improved the ability of BOP/Casey to generate the cause-effect(s) relationships of various failure modes, by being able to automatically determine these relationships through the generation of fault 


Regarding Claim 14.
BOP, as modified by Famic and Famic 2, does not explicitly teach:
	The computer program product of claim 13, wherein the failure modes are simulated based on a stored decision tree of cause and affect conditions associated with the user selected component and the other components connected to the user selected component. 

Hamann teaches:
The computer program product of claim 13, wherein the failure modes are simulated based on a stored decision tree of cause and affect conditions associated with the user selected component and the other components connected to the user selected component. (Hamann, see the abstract for relevance – this is a system for “The proposed process enables the in other words Hamann teaches a system to automatically generate the fault trees from a system model for “offshore projects” – wherein page 7, col. 1 ¶ 2 teaches “The architecture of this extension is illustrated in Figure 6. Simulation X provides a Graphical User Interface (GUI) that enables annotation of components in the model with the failure modes and failure expressions required for the fault tree and FMEA synthesis. These data become part of the model and are automatically saved and retrieved by SimulationX.” wherein page 7, col. 2, ¶ 2 teaches “Indeed, an FMEA store is first created in memory [based on the fault tree] and then an HTML generator is used to parse this it would have been obvious to use Hamman’s technique for fault tree generation to generate fault tree(s) for the system of BOP/Casey, and it would have been obvious to then use these generated fault trees [including storing the fault trees] for the risk assessment process of BOP – to clarify, a fault tree is a tree of cause and affect conditions)

    PNG
    media_image39.png
    416
    498
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    844
    1056
    media_image40.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from BOP, as modified by Famic above, on a system for risk assessment such as for offshore projects with the teachings from Hamann on a system for automatically generating fault trees and FMEA tables from a system model (i.e. a hydraulic circuit model, like the one in BOP/Casey) such as for “offshore projects” The motivation to combine would have been that the technique of Hamann would have improved the ability of BOP/Casey to generate the cause-effect(s) relationships of various failure modes, by being able to automatically determine these relationships through the generation of fault . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Famic Technologies, YouTube Video, “Fluid Power, Automation Studio P6 recorded webinar (Hydraulic + Pneumatic)”, Jan. 23rd, 2012 – this is a webinar tutorial of the use of Automation studio, wherein the 19:43 mark shows a clear use of the “Item Identifier” as a hyperlink, and the GUI shown at 24:33 shows that there is an “Internal ID” assigned to each “component”, i.e. the item identifier 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147